Citation Nr: 1645077	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-32 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an umbilical hernia.

2.  Entitlement to service connection for an umbilical hernia.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.
 
The issues of entitlement to service connection for an umbilical hernia and for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1969 rating decision denied the Veteran service connection for an umbilical hernia which became final after he failed to submit a notice of disagreement or additional evidence within one year of notification of the decision.

 2.  The evidence received since the August 1969 rating decision is new, material, and raises a reasonable possibility of substantiating a claim for service connection for an umbilical hernia.


CONCLUSIONS OF LAW

1.  The August 1969 rating decision denying the Veteran service connection for an umbilical hernia is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969).

2.  The criteria for reopening the claim for service connection for an umbilical hernia have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  Nevertheless, in this particular case, the Veteran has been granted complete relief.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, because any potential failure of VA in fulfilling these duties is harmless error.

Umbilical Hernia

At issue is whether the Veteran has submitted new and material evidence to reopen a previously denied claim for entitlement to service connection for an umbilical hernia.  The Board has determined that new and material evidence sufficient to reopen the claim has been submitted.

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The RO originally denied the Veteran service connection for an umbilical hernia in August 1969.  The decision became final after the Veteran failed to submit a notice of disagreement or additional evidence within one year of notification of the decision.

At the time of the August 1969 rating decision, the record contained the Veteran's statements, service treatment records, a private medical opinion, and a July 1969 VA examination.  The evidence before the RO did not include reports of an in-service incurrence of an injury or an abdominal injury.

Since the August 1969 rating decision, the Veteran submitted a written statement in September 2011 claiming that he sought treatment for a hernia injury after returning from service in the Republic of Vietnam.  The credibility of this new evidence is presumed, for the limited purpose of reopening the claim. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence is sufficient to reopen the claim, because it addresses a previously unproven element of the Veteran's claim (an in-service incurrence).  Accordingly, the claim is reopened. 


ORDER

The claim for service connection for an umbilical hernia is reopened.


REMAND

Umbilical Hernia

A VA examination is necessary to determine the etiology of the Veteran's umbilical hernia.  The Veteran was diagnosed with an umbilical hernia in April 1969, two months after separating from service.  It is noted that the Veteran was disqualified from a job at a packing company because of the hernia.  The doctor found a very small, .5cm, defect at the umbilicus and recommended no treatment.  The Veteran's MOS in service was inventory management specialist.  The Veteran reported having to load cargo onto military aircraft on multiple occasions.  As previously noted since the August 1969 rating decision, the Veteran submitted a written statement in September 2011 claiming that he sought treatment for a hernia injury after returning from service in the Republic of Vietnam in 1968 or 1969.  This is sufficient to trigger VA's duty to assist, and this matter must be remanded in order to determine the nature and etiology of the Veteran's claimed in-service hernia.

Right Knee

The Veteran contends that he is entitled to service connection for a right knee disorder.  The Veteran has a current diagnosis of a right knee disorder.  The Veteran submitted the following credible reports of an in-service right knee injury.  In a March 2010 written statement the Veteran reporting injuring himself in Vietnam while unloading a cargo plane.  In an April 2010 written statement the Veteran indicated that he underwent right knee surgery in March 1967.  In a September written statement the Veteran indicated that he incurred a right knee injury in March 1967.  In a March 2011 written statement the Veteran indicated that injured his right knee in May 1967.  In the Veteran's November 2012 VA Form 9, he reported that his right knee injury happened in Vietnam in May 1967.  He recalled being treated at the 36th Evac Hospital in Vung Tau South Vietnam, where he had fluid removed and was given light duty with crutches. 

The Veteran's service treatment records are silent for reports of, or treatment for, a right knee disorder.  Nevertheless, the RO determined, in a March 2011 memorandum, that it was unable to obtain treatment records from March to May 1967.  In a June 2010 VA treatment record, it was noted that the Veteran had a knee problem from a military injury, although no specifics were provided.  It was noted that the Veteran had undergone a right knee arthroscopy in the 1990s.  Accordingly, the Board finds that the record is sufficient to trigger VA's duty to assist, and this matter must be remanded in order to provide the Veteran with a VA examination in order to determine whether a medical nexus exists between his current claimed right knee disorder and an in-service incurrence.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with an examination in order to answer the following questions:

1a.  Is it at least as likely as not (at least 50 percent or more) that the small, umbilical hernia, which was diagnosed in April 1969, began during the Veteran's military service from October 1965 to February 1969.  Why or why not?  If so, does the Veteran have a current, chronic disability as a result of that hernia?

1b.  Is it at least as likely as not (at least 50 percent or more) that the Veteran's current right knee disability either began during or was otherwise caused by his military service?  Why or why not?

1c.  Is it at least as likely as not (at least 50 percent or more) that the Veteran's claimed right knee disorder manifested within one year of separation from service?  Why or why not?

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


